Per Curiam.
This is an action brought in behalf of an eleven-year-old minor against the defendant property owners seeking damages for injuries sustained as the result of a sledding accident on the defendants’ property. The trial court found that there was no genuine issue as to any material fact with respect to liability and that the defendants were entitled to judgment as a matter of law, and granted the defendants’ motion for summary judgment. Practice Book § 303.
On the record before us the granting by the trial court of the motion of the defendants for summary judgment cannot be disturbed. Dougherty v. Graham, 161 Conn. 248, 253, 287 A.2d 382; Bears v. Hovey, 159 Conn. 358, 361, 269 A.2d 77.
There is no error.